



COURT OF APPEAL FOR ONTARIO

CITATION:
King v. Dawe, 2012
    ONCA 596

DATE: 20120911

DOCKET: C54851 & M41309

Laskin, Rosenberg and Tulloch JJ.A.

BETWEEN

Michael King

Plaintiff (Appellant)

and

Geoffrey Dawe, Wendy Muller, Kontnent Publishing
    Inc. and Global Luxury Publishing Group Inc.

Defendants (Respondents)

Boyd Balogh, for the appellant

Robert B. Bell and Alessandra V. Nosko, for the
    respondent, Wendy Muller

Heard: September 10, 2012

On appeal from the order of Justice Herman Wilton-Siegel
    of the Superior Court of Justice, dated December 8, 2011.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the reasons of the motion judge.  The appeal is therefore
    dismissed.

[2]

Mr. King did not pursue his costs appeal.  Accordingly, leave to appeal
    costs is denied.

[3]

The respondent is entitled to her costs of the appeal, fixed in the
    amount of $8,000, inclusive of disbursements and applicable taxes.


